Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This office action is a corrected notice of allowability in response to applicant’s information disclosure statement submitted April 25, 2022.  This application is a continuation of US application 14/494720, now US patent 97618850, filed September 24, 2014, which is a continuation of US application 13/613312, now US patent 8889842, filed September 13, 2012, which is a divisional application of US application 12/420803, now US patent 8283456, filed April 8, 2009, which claims benefit of provisional application 61/043197, filed April 8, 2008.
Claim 43 is pending in this application.
Claim 43 as amended is examined on the merits herein.

Reasons for Allowance
The information disclosure statement submitted April 25, 2022, and the accompanying references, have been fully considered and not found to be the basis for any new grounds of rejection against the claimed invention.  Therefore claim 43 is seen to be allowable for the reasons of record in the previous notices of allowability submitted January 31, 2020, May 1, 2020, and April 27, 2022.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	5/9/2022